THE COURT
held the plea bad on the ground that the damages laid in the declaration constituted the criterion as to jurisdiction,—Martin v. Taylor [Case No. 9,166]; Sherman v. Clark [Id. 12,763]; McKENNAN, Circuit Judge, remarking that inasmuch as the act of assembly, relative to suits on bonds to secure the performance of agreements, authorized the entry of judgment for the full amount of the penalty, execution to be restrained to the damages assessed for the breach, it would be a strange anomaly that the court could not entertain jurisdiction of a cause in which, if successful, the plaintiff could have judgment for one thousand dollars. Demurrer sustained.